Exhibit 10.3

 

DynPort Vaccine Company LLC

 

Subcontractor Service Agreement No. DPSC03-02246

 

SUBCONTRACT NO. DPSC03-02246

 

This is a Time and Materials (T&M) subcontract (hereinafter referred to as
“Subcontract”) by and between DynPort Vaccine Company LLC (hereinafter referred
to as “DVC”), a Virginia corporation, and AVANT Immunotherapeutics, Inc.
(hereinafter referred to as “Subcontractor”), hereinafter referred to jointly
as  “the Parties”.

 

Whereas, Subcontractor is, by reason of knowledge, education, and/or experience,
capable of performing and desires to perform services for DVC in support of the
U.S. Department of Defense Joint Vaccine Acquisition Program (JVAP) under U.S.
Government Contract No. DAMD17-98-C-8024.

 

In consideration of the promises, mutual covenants, and agreements contained
herein, the parties agree as follows:

 

1.                                      General Terms and Conditions

The general conditions set forth in Attachment A, General Terms and Conditions,
are incorporated herein.

 

2.                                      Scope of Work

Subject to the terms and conditions of this Subcontract, the Subcontractor will
furnish the services described in Attachment B, Statement of Work.

 

3.                                      Term

This Subcontract shall be effective for the period July 1, 2002 through June 30,
2003.  DVC may immediately terminate in the event of the Subcontractor’s breach
of this Subcontract, or if DVC’s prime contractual support for the Subcontractor
is terminated.  DVC reserves the right to extend the term of this Subcontract
upon written notification to, and mutual agreement of, the Subcontractor.

 

4.                                      Authorized Funding

a.               This Subcontract has an not-to-exceed authorized funded value
of $334,257.83, in accordance with Attachment C, Price Schedule.  This value
represents the maximum amount the Subcontractor is currently authorized to
expend in performance of the work authorized hereunder.

b.              Subcontractor shall notify DVC’s Subcontract Administrator, in
writing, if Subcontractor believes that the costs which will become due to
Subcontractor in the next sixty (60) days, when added to all other costs
previously accrued, will exceed seventy-five percent (75%) of the authorized
funding.  That notice shall include an estimate of additional funds required. 
Subcontractor is not obligated to perform any work, and DVC is not obligated to
reimburse Subcontractor for any work performed, if in performing that work
Subcontractor exceeds the authorized funding.

c.               DVC reserves the right to change the authorized funded value of
this Subcontract if such change is deemed necessary by DVC to ensure the
fairness and reasonableness of the authorized funded value of this Subcontract.

d.              As required, the authorized funded value of this Subcontract
will be changed by issuance of bilateral modification(s) to this Subcontract. 
The authorized funded value of this Subcontract shall not exceed the maximum
subcontract value (ceiling value).

 

--------------------------------------------------------------------------------


 

5.                                      Maximum Subcontract Value (Ceiling
Value)

The maximum not-to-exceed value of this Subcontract (ceiling value) shall not
exceed $334,257.83.  If Subcontractor, at any time during the performance of the
work authorized hereunder, has reason to believe that the ceiling value
specified herein will be insufficient to complete the work, Subcontractor shall
notify DVC immediately, advising the reason(s) for such cost increase and
providing a revised cost estimate with supporting cost justification.  The
ceiling value indicated herein shall not be exceeded without DVC’s prior written
approval.

 

6.                                      Direction

The Subcontractor shall be responsible for its performance. The DVC Senior
Scientist, Dr. Barbara Solow, shall provide technical direction and
clarification regarding the scope of work.  The DVC Subcontract Administrator,
Roy Conley, is solely responsible for changes/modifications to the scope,
schedule, and budget of this Subcontract.  No employment relationship between
DVC and Subcontractor or its employees, subcontractors, or agents shall be
created by this Subcontract.

 

7.                                      Consideration and Payment

a.               As consideration for services to be provided hereunder, DVC
will compensate Subcontractor per Attachment C, Price Schedule.

b.              All invoices shall be signed and dated by the Subcontractor and
must reference this Subcontract number and the following Contract Work Breakdown
Structure (CWBS) number:

•                  CWBS No. C.5.5.4.5.3.1: Stability Testing

c.               Invoices shall be due and payable within thirty (30) days after
receipt of an acceptable invoice and certification of the labor hours worked and
purchases made.  Invoices shall be submitted, in duplicate, to:

 

DynPort Vaccine Company LLC

Attn.: Accounts Payable

64 Thomas Johnson Drive

Frederick, MD 21702

Telephone:

(301) 607-5000

Fax:

(301) 607-5068

 

Such invoice shall, at a minimum, include the following information and provide
the information shown on Exhibit 1, Sample T&M Invoice:

 

•                  Subcontractor’s name and business address;

•                  Date of invoice;

•                  Period covered by invoice;

•                  This Subcontract number;

•                  Applicable CWBS number;

•                  Total number of hours worked rate per hour, total labor
charges, and total of all labor charges;

•                  Documentation to support the number of invoiced labor hours;

•                  Charges for authorized materials, services, or travel;

•                  Documentation to support the prices of invoiced materials,
services, or travel; and

•                  Subcontractor’s signature.

 

2

--------------------------------------------------------------------------------


 

d.              Invoices shall be signed by a company officer or other
responsible, authorized person and contain the following certification: “I
certify to the best of my knowledge and belief that the above request for
payment is true and correct; that the charges are fair and reasonable; and that
the proposed request includes only allowable and allocable charges.”

e.               Subcontractor will use its best efforts to include charges on
invoices no later than sixty (60) days after occurrence.

f.                 All invoices are subject to audit by the Government for
completeness and accuracy and for allowability of costs pursuant to Federal
Acquisition Regulation (FAR) Part 31.  DVC will pay only those costs ultimately
determined to be allowable.

g.              Subcontractor shall provide with its invoices backup
documentation supporting the accuracy of all invoiced non-labor Other Direct
Costs (ODCs).  This documentation may include, but is not necessarily limited
to, vendor invoices, vendor payment registers, etc.

 

8.                                      Allowable Charges

Payment to the Subcontractor for the performance of services hereunder shall be
as follows:

a.               DVC shall compensate the Subcontractor for authorized work
performed to address the technical intent of the Statement of Work herein, at
the T&M authorized funding specified above.

 

9.                                      Security Requirements

The Subcontractor may be required to certify that it has read and shall comply
with all applicable project security requirements and that the Subcontractor has
received the security clearance required for performance of the work authorized
by this Subcontract.  If applicable, such security clearance shall remain in
effect during the term of this Agreement and FAR Clause 52.204-2, Security
Requirement, shall be incorporated into this Subcontract by reference.  Such
certification shall be documented on a Training Certification issued to, and
executed by, the Subcontractor before work is initiated.

 

10.                               Subcontract Supersedence

At DVC’s discretion, this Subcontract may be superseded in its entirety by a
Task Order to be issued following execution of a Basic Ordering Agreement (BOA)
between DVC and Subcontractor.

 

11.                               Defense Priorities and Allocations System
(DPAS) Rating

This Subcontract is assigned a DPAS rating of DO-C9 and contains rated order
quantities certified for national defense use.  The Subcontractor is required to
follow all of the provisions of the Defense Priorities and Allocations System
regulation (15 CFR Part 700) only as it pertains to the rated quantities.

 

12.                               Flowdown Clauses

a.               The clauses in Attachment D, FAR and Defense Federal
Acquisition Regulation Supplement (DFARS) Flowdown Clauses, are incorporated
herein by reference.

b.              Throughout this Subcontract, wherever the following words are
used in FAR/DFARS references, substitute the following:

 

Government Term

 

Substitute

Contract

 

Agreement

Contractor

 

Subcontractor

Subcontractor

 

Lower-tier Subcontractor

Government

 

DynPort Vaccine Company LLC

Contracting Officer

 

DynPort Vaccine Company LLC Subcontract Representative or designee

COTR

 

DynPort Vaccine Company LLC Technical Representative or designee

 

3

--------------------------------------------------------------------------------


 

13.                               FAR/DFARS Clauses Incorporated in Full Text

The following FAR/DFARS clauses are incorporated herein in full text:

 

52.203-11                Certification and Disclosure Regarding Payments to
Influence Certain Federal Transactions (APR 1991)

(a)          The definitions and prohibitions contained in the clause, at FAR
52.203-12, Limitation on Payments to Influence Certain Federal Transactions,
included in this solicitation, are hereby incorporated by reference in paragraph
(b) of this certification.

(b)         The offeror, by signing its offer, hereby certifies to the best of
his or her knowledge and belief that on or after December 23, 1989 –

(1)          No Federal appropriated funds have been paid or will be paid to any
person for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, an officer or employee of Congress, or an employee
of a Member of Congress on his or her behalf in connection with the awarding of
any Federal contract, the making of any Federal grant, the making of any Federal
loan, the entering into of any cooperative agreement, and the extension,
continuation, renewal, amendment or modification of any Federal contract, grant,
loan, or cooperative agreement;

(2)          If any funds other than Federal appropriated funds (including
profit or fee received under a covered Federal transaction) have been paid, or
will be paid, to any person for influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of Congress, or an employee of a Member of Congress on his or her behalf in
connection with this solicitation, the offeror shall complete and submit, with
its offer, OMB standard form LLL, Disclosure of Lobbying Activities, to the
Contracting Officer; and

(3)          He or she will include the language of this certification in all
subcontract awards at any tier and require that all recipients of subcontract
awards in excess of $100,000 shall certify and disclose accordingly.

(c)          Submission of this certification and disclosure is a prerequisite
for making or entering into this contract imposed by section 1352, title 31,
United States Code. Any person who makes an expenditure prohibited under this
provision or who fails to file or amend the disclosure form to be filed or
amended by this provision shall be subject to a civil penalty of not less than
$10,000, and not more than $100,000, for each such failure.

(End of clause)

 

 

14.                               Subcontract Changes

In accordance with Clause No. 5, Changes, of Attachment A - DVC General Terms
and Conditions, DVC may modify this Subcontract as required to accommodate
scope, schedule, and cost changes that may arise following its execution.

 

IN WITNESS HEREOF, the parties have caused this Subcontract to be executed.

 

Accepted for:

 

Accepted for:

Subcontractor

 

DynPort Vaccine Company LLC

 

 

 

Name:

Avery W. Catlin

 

Name:

Roy Conley

 

 

 

Signature:

/s/ Avery W. Catlin

 

Signature:

/s/ Roy Conley

 

 

 

Title:

Senior Vice President and CFO

 

Title:

Senior Manager, Subc.

 

 

 

Date:

May 22, 2003

 

Date:

May 27, 2003

 

4

--------------------------------------------------------------------------------